NOT FOR PUBLICATION

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

DANIEL PATRICK SHEEHAN,

Ee Civil Action No. 20-18887 (MAS)

Vv.

OPINION
WARDEN LSCI ALLENWOOD,

Respondent.

 

 

SHIPP, District Judge

This matter comes before the Court on Petitioner’s motion for reconsideration of this
Court’s order dismissing his habeas petition for lack of jurisdiction pursuant to Rule 60(b). (ECF
No. 5.) For the following reasons, Petitioner’s motion ts denied.

I. BACKGROUND

On or about December 14, 2020, Petitioner filed a purported habeas petition pursuant to 28
U.S.C. § 2241 in which he sought to challenge his Hobbs Act Robbery conviction arising out of
the Eastern District of New York. (ECF No. 1). On April 20, 2021, this Court dismissed that
petition for lack of jurisdiction as Petitioner’s conviction did not arise out of this Court and
Petitioner is not detained within this Court’s territorial jurisdiction; and this Court thus lacked
jurisdiction over his claims regardless of whether they arose under § 2241 or 28 U.S.C. § 2255.
(ECF Nos. 2-3). As this Court explained,

Generally, a federal prisoner seeking to challenge his conviction or
sentence must do so through “a motion filed under 28 U.S.C. § 2255

in the sentencing court.” Rodriguez v. Warden Lewisburg USP, 645
F. App’x 110, 112 (3d Cir. 2016) (citing Okereke v. United States,
307 F.3d 117, 120 (3d Cir. 2002)). Under [certain] limited
circumstances[,] such a prisoner may instead pursue his claims
through a habeas petition brought pursuant to § 2241 “in the district
of confinement” so long as he shows the § 2255 remedy to be
inadequate or ineffective. /d.; see also In re Dorsainvil, 119 F.3d
245, 249-51 (3d Cir. 1997). As Petitioner was neither sentenced in
this Court, nor is he currently confined within this Court’s territorial
jurisdiction, this Court lacks habeas jurisdiction regardless of
Petitioner’s asserted basis for relief - § 2255 or § 2241. To the extent
Petitioner wishes to pursue relief under § 2255, he must do so
through a properly filed motion in the Eastern District of New York.
To the extent he instead believes himself entitled to relief pursuant
to § 2241, such a petition could only be filed in his district of
confinement — the Middle District of Pennsylvania. Rodrigitez, 645
F, App’x at 112. Regardless of the proper mechanism for
Petitioner’s claims, it is entirely clear that this Court lacks
jurisdiction over Petitioner’s claims.

(ECF No. 2 at 4.)

On May 10, 2021, Petitioner filed a motion, pursuant to Federal Rule of Civil Procedure
60(b), in which he requests that this Court reconsider the dismissal of his habeas petition. (ECF
No. 5.) In that motion, Petitioner suggests that his case was dismissed only because certain
portions of his habeas petition appeared to have been redacted and unsupported by case citations,
and requests that this Court vacate the order dismissing his habeas petition so that he can have a
“fair adjudication in a judicial forum” of his habeas petition. (/d. at 1.)
Il. LEGAL STANDARD

“Rule 60(b) allows a party to seek relief from a final judgment, and request reopening of
his case, under a limited set of circumstances including fraud, mistake, and newly discovered
evidence.” Gonzalez v. Crosby, 545 U.S. 524, 528 (2005). “The remedy provided by Rule 60(b)
is extraordinary, and special circumstances must justify granting relief under it.” Jones v.
Citigroup, Inc., Civil Action No. 14-6547, 2015 WL 3385938, at *3 (D.N.J. May 26, 2015)
(quoting Moolenaar v. Gov't of the Virgin Islands, 822 F.3d 1342, 1346 (3d Cir. 1987). While

Rules 60(b)(1)-(5) permit reopening a judgment for specific, enumerated reasons including fraud

ho
or mistake, Rule 60(b)(6) permits a party to seek relief form a final judgment for “any . . . reason
that justifies relief.” “The standard for granting a Rule 60(b)(6) motion is a high one. The movant
must show ‘extraordinary circumstances’ to justify reopening a final judgment.” Michael v.
Werzel, 570 F. App’x 176, 180 (3d Cir. 2014) (quoting Gonzalez, 545 U.S. at 536). “[A] showing
of extraordinary circumstances involves a showing that without relief from the judgment, ‘an
“extreme” and “unexpected” hardship will result.’"” Budger Blinds, Inc. v. White, 536 F.3d 244,
255 (3d Cir. 2008) (quoting Mayberry v. Maroney, 558 F.2d 1159, 1163 (3d Cir. 1977)).
Il. DISCUSSION

In his current motion, Petitioner requests that this Court reconsider its decision dismissing
his habeas petition for lack of jurisdiction pursuant to Rule 60(b)(1) and (b)(6), arguing that his
method of highlighting his petition inadvertently obscured certain legal citations he provided in
his habeas petition, which he believes resulted in the dismissal of his petition. Petitioner, however,
is entirely mistaken. His highlighting and obscuring of certain citations is entirely immaterial to
the reasons this Court dismissed his habeas petition — regardless of whether properly brought
pursuant to § 2241 or § 2255, this Court has no jurisdiction over Petitioner’s habeas petition as he
neither was sentenced by this Court nor is he detained within this Court’s territorial jurisdiction.
Rodriguez, 645 F. App’x at 112. As this Court clearly lacks jurisdiction over Petitioner’s habeas
petition, this Court’s opinion and order dismissing his petition were entirely proper, and Petitioner
has failed to show any entitlement to relief under Rule 60(b). Petitioner’s motion must therefore

be denied.

 
IV. CONCLUSION
In conclusion, Petitioner's Rule 60(b) motion (ECF No. 5) is denied. An order consistent

with this Memorandum Opinion will be entered.

Md Lit pay
MICHAEL A. SHIPP
UNITED STATES DISTRICT JUDGE

 
